 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
 9   RANDALL EUGENE ANDERSON,            )                     3:17-cv-00486-WGC
                                         )
10               Plaintiff,              )                     ORDER REGARDING TRIAL
                                         )
11         vs.                           )
                                         )
12   WARREN G. FENTON, et al.,           )
                                         )
13               Defendants.             )
     ____________________________________)
14
             1.      This case is scheduled for trial before the Honorable William G. Cobb at Reno, Nevada,
15
     on Tuesday, February 19, 2019, at 9:00 a.m.
16
             2.      The parties shall file their proposed Joint Pretrial Order on or before Wednesday,
17
     January 23, 2019. In addition to the subjects identified in LR 16-3 and 16-4, the Joint Pretrial Order
18
     shall address the parties’ proposed protocol on bifurcation of issues of liability and damages.
19
             3.      Counsel for all parties shall appear in Courtroom No. 2 on Wednesday, February 6,
20
     2019, at 10:00 a.m. for a pretrial conference. The individual parties in civil cases will not be required to
21
     appear for the pretrial conference unless the court directs otherwise.
22
             4.      At the pretrial conference, all Motions in Limine, if not previously ruled upon, will be
23
     determined. Motions in Limine must be filed on or before January 18, 2019. Responses must be filed
24
     no later than fourteen (14) days after the Motion in Limine. No replies will be permitted unless ordered
25
     by the court.
26
     ///
 1           5.      No application for continuance will be considered unless it is accompanied by moving
 2   counsel’s certificate that the moving party consents to it. The motion must be served on opposing counsel
 3   at least five (5) days prior to the above trial date. See LR 16-3.
 4           6.      On or before Tuesday, February 6, 2019, and to the extent counsel have not already
 5   done so in accordance with the Court’s Joint Pretrial Order, COUNSEL FOR ALL PARTIES SHALL
 6   COMPLY WITH THE FOLLOWING:
 7                   a.       EXHIBITS. On or before Tuesday, February 6, 2019, counsel shall supply
 8   the undersigned’s Courtroom Administrator with an Exhibit List of all exhibits that are intended to be used
 9   during the trial. Counsel shall provide the Courtroom Administrator with the binder containing the parties’
10   original proposed exhibits and a courtesy set for the court. Counsel shall also plan on providing a complete
11   set of exhibits for each juror (eight jurors) after the pretrial conference.
12                   b.       MARKING EXHIBITS. During preparations for trial, counsel for all parties
13   shall meet, confer, pre-mark and exchange all trial exhibits. Plaintiffs shall use numerals 1 through 500 and
14   Defendants shall use numerals 501 through 1,000. Exhibits that are on the same subject matter may be
15   marked as a series, e.g., Plaintiff’s 1-A, 1-B, etc.
16                            The exhibits shall be placed in a loose-leaf binder behind a tab noting the number
17   of each exhibit. The binder shall be clearly marked on the front and side with the case caption and number
18   and sequence of exhibits. The exhibits shall be listed on the exhibit lists to be obtained from the Clerk.
19   Counsel may use computer-generated exhibit lists so long as they conform to the requirements of the form
20   that is provided by the Clerk.
21                   c.       WITNESSES.          Witnesses are not required to be present at the pretrial
22   conference but must appear as subpoenaed. Counsel shall immediately subpoena all witnesses for the time
23   and trial date as listed in paragraph one above.
24                   d.       STATEMENT OF THE CASE. On or before Tuesday, February 6, 2019,
25   the parties shall file with the Clerk of the Court a brief statement of the case, no longer than one page,
26
                                                          2
 1   stating the nature of the claims and defenses, to be read to prospective jurors at the time of jury selection.
 2
 3                    e.       PROPOSED VOIR DIRE QUESTIONS. On or before Tuesday, February 6,
 4   2019, the parties shall file with the Clerk of the Court all proposed voir dire questions to be asked of the
 5   jury panel by the Court.
 6                    f.       JURY INSTRUCTIONS. In cases that are to be tried to a jury, counsel shall
 7   meet, and to the extent possible, settle jury instructions between them one week before the pretrial status
 8   conference. On or before Tuesday, February 12, 2019, counsel shall file all jury instructions upon which
 9   they have agreed and all jury instructions upon which they have not agreed with a copy of each instruction
10   in each file annotated with the authority for each such instruction. On or before Tuesday, February 12,
11   2019, counsel shall e-mail all proposed jury instructions to: heidi_jordan@nvd.uscourts.gov. See
12   Order for Preparation of Jury Instructions.
13           7.       SANCTIONS. Counsel are expected to be professional, courteous and collegial toward
14   one another and the court. Under the Local Rules of Practice of this court, the court may impose sanctions
15   against any attorney who: (1) fails to timely file trial briefs, suggested voir dire questions and proposed jury
16   instructions or proposed findings of fact and conclusions of law, whichever is applicable, as prescribed by
17   the Pretrial Order, Scheduling Order or any order extending the time for such filings; (2) fails to comply
18   with the provisions of this order including, but not limited to, the failure to appear for the pretrial conference
19   without first having been excused by the court; or (3) fails to timely comply with any other order that
20   schedules deadlines for trial preparation.
21           8.       Counsel wishing to utilize the court’s evidence display equipment must contact the
22   courtroom administrator, Katie Ogden, at (775) 686-5758 to determine its availability and to arrange for
23   training.
24   ///
25   ///
26
                                                             3
 1         9.     CONTACT PERSON. All questions and information regarding the trial calendar are to
 2   be directed to Katie Ogden, Courtroom Administrator, at (775) 686-5758.
 3         IT IS SO ORDERED.
 4         DATED: November 29, 2018.
 5
 6                                                    __________________________________
                                                      WILLIAM G. COBB
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  4
